department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb uniform issue list jep nat xxxxx xxxxkx xxxxx xxxxx legend company x xxxxx company y xxxxx taxpayer xxxxx plan xxxxx dear xxxxx this letter is in response to a request for a ruling letter submitted on your behalf by your authorized representative on date supplemented by correspondence dated date concerning the prepayment of an exempt loan upon termination of an employee stock plan esop company x established plan effective date for the benefit of its employees plan is intended to be qualified under sec_401 of the internal_revenue_code code and to meet the requirements of sec_4975 of the code as an esop plan has received a determination_letter on date taxpayer sold big_number shares of the outstanding common_stock of company x to plan in exchange for a non-recourse note note of dollar_figure to be payable in monthly installments of dollar_figure the note was guaranteed by company x and was intended to be an exempt loan as described in code sec_4975 the shares acquired by plan as part of this transaction were pledged as collateral for the note and were placed in plan’s suspense_account at the time the note was entered into company x intended that plan would continue beyond the repayment of the note and that all of the stock in plan’s suspense_account would be allocated to participants’ accounts company x made all of the payments required under the note from date through date on or about date company x entered into a contract for the sale of its assets to company y the contract required company x to terminate plan plan was terminated on date at the time of the termination of plan big_number shares of company x stock had been allocated to participants and big_number shares of company x stock remained unallocated in company x’s suspense_account the remaining balance on the note was approximately dollar_figure and the fair_market_value of the stock was established at dollar_figure per share on date pursuant to the agreement between company x and company y to terminate plan plan transferred the unallocated shares of company x stock to taxpayer in consideration of the note with a purchase_price of dollar_figure per share of common_stock based on the above facts and representations your authorized representatives request the following rulings on your behaif the prepayment of the note as a result of the sale of plan’s unallocated stock and resulting termination of plan is not in violation of sec_4975 of the code the transfer of plan’s unallocated shares to taxpayer in satisfaction of the note upon termination of plan is not a prohibited_transaction under sec_4975 of the code an esop is designed to invest primarily in employer_securities an esop must be part of a stock_bonus_plan qualified under sec_401 of the code or a stock_bonus_plan in a money purchase plan qualified under sec_401 a leveraged_esop borrows funds which it uses to purchase employer_securities the esop_loan or loans are generally from the employer or guaranteed by the employer the acquired employer_securities are held in a suspense_account pending allocation to the accounts of plan participants in accordance with the rules of sec_54_4975-11 of the excise_tax regulations regulations an esop generally uses employer contributions to the plan and cash dividends on employer stock held by the plan to repay the exempt loan under sec_4975 of the code an esop_loan generally is exempt from the prohibitions provided in sec_4975 and the excise_taxes imposed by sec_4975 and b only if the loan is primarily for the benefit of the participants and beneficiaries of the plan sec_54_4975-7 of the regulations provides that all of the surrounding facts and circumstances will be considered in determining whether an esop_loan satisfies the primary benefit requirement among the relevant facts and circumstances are whether the transaction promotes employee ownership of the employer stock whether contributions to the esop are recurring and substantial and the extent to which the method of repayment of the loan benefits the employees all aspects of the loan transaction will be scrutinized to determine whether the primary benefit requirement is satisfied sec_54_4975-7 of the regulations indicates that the employer has the primary responsibility for the repayment of an exempt loan through contributions of the plan sec_54 b of the regulations provides for the repayment of-an exempt loan in the event of default however the exemption provided by sec_4975 of the code and described in associated regulations will not fail to be met merely because the trustee sells the unallocated suspense_account shares and uses the proceeds to repay an exempt loan if the transaction satisfies the primary benefit requirement based upon all of the surrounding facts and circumstances sec_54_4975-7 of the regulations also provides that the only assets of an esop that may be given as collateral on an exempt loan are qualifying employer_securities of two classes those acquired with the proceeds of the loan and those that were used as collateral on a prior exempt loan repaid with the proceeds of the current exempt loan no person entitled to payment under the exempt loan shall have any right to assets of the esop other than i collateral given for the loan ii contributions other than contributions of employer_securities that are made under an esop to meet its obligations under the loan and iii earnings attributable to such collateral and the investment of such contributions sec_54_4975-7 of the regulations does not establish a per se prohibition against exempt loan prepayment by an esop however as noted above if an esop contemplates prepaying an exempt loan the funds used to prepay the loan must be limited as described in this regulation in this case company x has made consistent and substantial contributions to plan from its inception in until its termination in of the big_number shares of stock acquired by pian with the note big_number were allocated to participants at the time pian was established and at the time the note was entered into company x intended that plan would continue at least until the note was repaid and all shares of common_stock held in the suspense_account were allocated to participants however as a result of company x’s contractual agreement with company y company x was required to terminate plan the facts and circumstances surrounding the transfer of company x stock to taxpayer in consideration of the note satisfy the requirements of sec_4975 accordingly with respect to your requested rulings we conclude that the prepayment of the note as a result of the sale of company x assets and resulting termination of plan is not in violation of sec_4975 of the code and oe the transfer of the unallocated shares in plan to taxpayer in satisfaction of the note upon termination of plan is not a prohibited_transaction under sec_4975 of the code this ruling is based on the assumption that plan is qualified under code sec_401 at all times relevant to the transaction described herein and that it is an esop as described in sec_4975 we note that the department of labor has jurisdiction with respect to the provisions of part of title of the employee_retirement_income_security_act_of_1974 erisa including the requirement in sec_404 and sec_404 of erisa that fiduciaries discharge their duties for the exclusive purpose of providing benefits to participants and their beneficiaries in a prudent manner therefore we express no opinion as to whether the subject transactions are consistent with such provisions this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you have any questions please contact xxxxxxxxxxxx id xxxxxxxxx at xxx-xxx-xxxx please refer to se t ep ra t2 jagon e employeé vevine manager plans technical group enclosures notice deleted copy of ruling letter cco xxxxx xxxxx xxxxx
